Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 1 of 20 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JUSTIN PURVIS, and CORRIE PURVIS,
                                                               No. 1:20-cv-000639
                        Plaintiffs,
                                                               ECF Case

                   v.
                                                               COMPLAINT
 GOLDEN BELL ENTERTAINMENT, LLC, a
 California limited liability company, GOLDEN BELL
 STUDIOS, LLC, a Nevada limited liability company
 and MARC GOLDNER,

                        Defendants.


       Plaintiffs, by and through their undersigned attorneys, CHINTA, PERDOMO, BERKS &

FRATANGELO LLP, allege as and for their complaint:

                                      NATURE OF THE ACTION

       1.        Plaintiffs created and developed a trivia game called Movie Buff (“Movie Buff”).

       2.        On September 4, 2016, plaintiffs and Golden Bell Entertainment, LLC (“GB

Entertainment”) entered into a contract for the sale, marketing, and commercial exploitation of

Movie Buff and a number of spin-offs. (“First Contract”). The First Contract was replaced and

superseded by a contract dated September 14, 2016 (“Second Contract”), and addendum dated

November 9, 2016 (“Third Contract”), and an addendum dated July 16, 2017 (“Fourth Contract”).

All four agreements will collectively be referred to as “The Contracts.”

       3.        In 2017, GB Entertainment and Justin Purvis entered into a separate employment

agreement (“Employment Agreement”).

       4.        In 2018, GB Entertainment repudiated The Contracts in writing.




                                                1
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 2 of 20 PageID #: 2



       5.        GB Entertainment materially breached The Contracts by failing to exploit the

Movie Buff spin-offs and failing to pay plaintiffs monies due under The Contracts.

       6.        GB Entertainment and Marc Goldner violated the Fair Labor Standards Act by

failing to pay Justin Purvis wages owed for hours worked under the Employment Agreement.

                                          THE PARTIES

       7.        Justin Purvis (“Justin”) was a New Jersey resident until October of 2016, and a

Kentucky resident thereafter.

       8.        Corrie Purvis (“Corrie”) was a New Jersey resident until October of 2016, and a

Kentucky resident thereafter.

       9.        Upon information and belief, defendant GB Entertainment is a California limited

liability company whose principal place of business is in Roslyn, New York, and transacts business

in New York.

       10.       Upon information and belief, defendant Golden Bell Studios, LLC (“GB

Studios”), is a Nevada limited liability company whose principal place of business is in Roslyn,

New York, and transacts business in New York.

       11.       Upon information and belief, defendant GB Entertainment transferred or assigned

some or all of its rights under The Contracts to GB Studios.

       12.       Upon information and belief, the members of GB Entertainment and GB Studios

are Marc Goldner (“Goldner”), Rachael Korsen (“Korsen”), and Robert Gross (“Gross”).

       13.       Upon information and belief, Gross is an Ohio resident.

       14.       Upon information and belief, at all relevant times, Goldner was a New York

resident and currently resides in Ohio.

       15.       Upon information and belief, Korsen is a New York resident.


                                                2
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 3 of 20 PageID #: 3



       16.       Upon information and belief, Goldner was at all relevant times the controlling

and majority owner or member of GB Entertainment and GB Studios.

       17.       Upon information and belief, Goldner was at all relevant times an officer of GB

Entertainment and GB Studios.

       18.       Upon information and belief, Goldner had at all relevant times authority and

control over GB Entertainment’s daily business operations, including but not limited to the hiring

and firing of employees, working conditions, and compensation.

       19.       Upon information and belief, Goldner operates GB Entertainment and GB

Studios interchangeably in business dealings, including written communications, negotiations,

payments, and governmental filings.

       20.       GB Studios is a necessary party only to the extent that any judgement or order

affecting GB Entertainment’s interests may affect GB Studios’ interest in and to any agreement or

license it has with GB Entertainment.

                                 JURISDICTION AND VENUE

       21.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and the Fair

Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”).

       22.       This Court also has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332. Complete diversity of citizenship exists. Plaintiffs are Kentucky residents. GB

Entertainment’s and GB Studios’ principal place of business is in New York, and Goldner resides

in Ohio.

       23.       Venue is proper in this District under 28 U.S.C. § 1391(a) as a substantial part of

the events and/or omissions giving rise to plaintiffs’ claims occurred in this district




                                                  3
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 4 of 20 PageID #: 4



       24.       Defendants are subject to the Court’s personal jurisdiction, inter alia, pursuant to

NY CPLR 302.



                                 FACTUAL BACKGROUND

A.     Conception and success of Movie Buff

       25.       In 2005, Justin and Corrie developed the idea and concept for Movie Buff.

       26.       In 2014, Justin and Corrie created a working prototype of Movie Buff and ran a

successful Kickstarter campaign to produce its first run, raising approximately $25,000.

       27.       In 2015, plaintiffs received Movie Buff’s first print run of 1,000 copies.

       28.       Plaintiffs then began marketing, promoting, and selling Movie Buff to the public

by attending conventions, trade shows, visiting local game shops, on their own website, and by

other means.

       29.       Through their own efforts and with a minimum of paid advertising, Justin and

Corrie quickly sold their entire first print run of 1,000 copies and earned more than $20,000.

       30.       In 2015, plaintiffs self-financed a second print run of 5,000 copies of Movie Buff.

       31.       They sold 40% of that print run within 90 days.

       32.       They did this, in part, by increasing their regular attendance at trade shows and

conventions.

       33.       Justin and Corrie earned approximately $40,000 from Movie Buff in first three

quarters of 2016.

       34.       Movie Buff soon became their primary source of income.

       35.       Because of the success of Movie Buff, Justin and Corrie started working on a

sequel and named it TV Buff (“TV Buff”).


                                                 4
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 5 of 20 PageID #: 5



       36.       TV Buff was one of many variations on Movie Buff that plaintiffs intended to

develop.

       37.       In September of 2016, Justin and Corrie had a new Kickstarter campaign ready

to launch for TV Buff when they attended the Baltimore Comic Con.

       38.       The Baltimore Comic Con event is a trade show open to the public and members

of the gaming industry where game makers like Justin and Corrie market and sell their games,

meet and network with other industry members and fans, and discuss and conduct business with

each other.

B.               Justin and Corrie Meet Goldner and Sign Contracts

       39.       Goldner approached plaintiffs at the Baltimore Comic Con and spoke with Corrie

about partnering to produce future print runs of Movie Buff and any sequels they planned to

launch, such as TV Buff.

       40.       Goldner spoke convincingly about his companies, experience distributing games

similar to Movie Buff and TV Buff, as well as defendants’ financial and distribution capabilities.

       41.       Justin and Corrie were interested in Goldner because they believed that working

with a production and distribution company would at a minimum, guarantee their current income

and free them up to spend more time developing and designing future games and sequels.

       42.       Justin and Corrie subsequently met with Korsen and Gross.

       43.       Goldner, Korsen, and Gross each told Justin and Corrie about GB

Entertainment’s industry successes and connections in an effort to convince them to do business

together.

       44.       During the Baltimore Comic Con in September 2016, Goldner specifically told

Justin and Corrie that he and his companies had all of the necessary money, connections,


                                                5
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 6 of 20 PageID #: 6



knowledge, and capabilities to exceed their current income and meet all of their financial and

business goals and objectives.

        45.       Also in September 2016, at a follow up meeting during the Baltimore Comic Con,

Goldner told Justin and Corrie that his companies had a multi-millionaire mentor, or benefactor,

or investor that was extremely well-connected in the manufacturing, marketing, and publishing

industries.

        46.       During this conversation, Goldner told plaintiffs that his “benefactor” would

make sure that GB Entertainment had the necessary financial resources to successfully develop

and publish Movie Buff, and any sequels and spin-offs.

        47.       During the same conversation, Goldner told Justin and Corrie that he was a

successful and experienced game publisher who was savvy in the industry, had multiple

manufacturing connections, superior marketing skills, and unlimited funds. Goldner represented

to plaintiffs that money was no object due to the fact that he recovered large amounts of money

from lawsuits and assured them that all of their financial needs would be met.

        48.       On September 4, 2016, plaintiffs and GB Entertainment signed the First Contract.

        49.       The games and properties covered by the First Contract were “Movie Buff,” “TV

Buff,” their ties-ins, spinoffs, and sequels.

        50.       Plaintiffs relied on Goldner’s statements, promises, and representations, in

deciding to enter into the First Contract.

        51.       The First Contract provided that Justin and Corie owned 40% of their copyrights

in the works and 15% of the net profits from sales of the properties included in the agreement.

        52.       About a week after the Baltimore Comic Con Goldner went to Plaintiff’s home

to discuss their future collaboration. Plaintiffs told Goldner how well Movie Buff had done on


                                                6
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 7 of 20 PageID #: 7



Amazon the previous year with no advertising and Goldner explained his strategy to skyrocket the

Amazon sales. Goldner also promised plaintiffs during the meeting that if they signed a contract

with GB Entertainment, the company could and would finance additional print runs of Movie Buff,

including, without limitation for the 2016 holiday season.

       53.       Plaintiffs informed Goldner that they had sufficient Movie Buff inventory for the

2016 holiday season and that they required and need GB Entertainment to arrange and pay for a

fresh and new print run to satisfy customer demand.

       54.       Goldner represented to Justin and Corrie that GB Entertainment had the required

finances, connections and infrastructure (printers, storage etc.) to secure timely a new print run of

Movie Buff for the upcoming 2016 holiday season and would do so.

       55.       Justin and Corrie were impressed and convinced by Goldner’s statements and

representations, and so they decided to do business with him.

       56.       However, upon information and belief, at the time Goldner promised them it

would arrange and pay for a new print run, defendants did not have the money to finance it nor did

they have the business connections or skills to effectively market and exploit Movie Buff or its

sequels or spin offs.

       57.       On September 14, 2016, Justin, Corrie, and Purvis Enterprises, on one side, and

GB Entertainment, on the other side, signed the Second Contract which superseded the First

Contract.

       58.       The Second Contract added additional properties to the agreement, stated that

plaintiffs owned 40% of their copyright and trademark rights, and that plaintiffs were entitled to

15% of the net profits from sales of the properties included in it.




                                                  7
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 8 of 20 PageID #: 8



           59.   Aside from the First and Second Contract, GB Entertainment and plaintiffs

entered into an oral agreement whereby GB Entertainment purchased approximately 3,000 copies

of plaintiffs’ Movie Buff inventory for $9,000, while plaintiffs retained 1,500 of the copies to sell.

           60.   On November 9, 2016, Justin and Corrie signed the Third Contract.

           61.   The Third Contract assigned 100% of plaintiffs’ trademark and copyright

interests in “Movie Buff”, “TV Buff”, “Music Buff,” “Comic Book Buff”, “Video Game Buff”,

“History Buff" and other similarly named works to GB Entertainment (“Buff Works”).

           62.   On July 16, 2017, Justin, Corrie, and GB Entertainment signed the Fourth

Contract.

           63.   The Fourth Contract required GB Entertainment to pay Justin and Corrie 17% of

the net profits from the sale and commercial exploitation of Movie Buff.

           64.   The Fourth Contract set plaintiff’s royalties at 15% of the net profits for all Buff

Works except Movie Buff.

           65.   The First Contract, Second Contract, and Third Contract required GB

Entertainment to provide Plaintiffs with at least 1,000 free copies of each print run of each “Buff”

game title produced by GB Entertainment at the time of its release so that Plaintiffs could sell

these copies independently and keep 100% of the profits.

           66.   The Fourth Contract required GB Entertainment to provide Plaintiffs with at least

100 free copies of each print run of each “Buff Works” title produced by GB Entertainment at the

time of its release so that Plaintiffs could sell these copies independently and keep 100% of the

profits.

C.               GB Entertainment’s Fails to Deliver Print Run of Movie Buff




                                                  8
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 9 of 20 PageID #: 9



       67.       On November 26, 2016, GB Entertainment launched a Movie Buff expansion on

Kickstarter, and it was promptly and fully funded.

       68.       GB Entertainment, however, failed to timely arrange for and obtain the print run

required under the Kickstarter campaign.

       69.       The Kickstarter campaign pre-orders were partially fulfilled in sometime in 2018,

yet the bonus features packs were not sent out until January 2020.

       70.       By December 2016, the available inventory of Movie Buff games was running

out and GB Entertainment neglected to order the next print run of the game to meet customer

demand.

       71.       Goldner asked plaintiffs to use 1000 of their 1500 copies of Movie Buff to sell

to customers during the holiday rush.

       72.       Goldner promised to replace the 1,000 by January 2017.

       73.       Justin and Corrie agreed to this request expecting the replacement as promised.

However, GB Entertainment did not replace the copies until August 2017, when the 2016 holiday

print run was finally ready, and plaintiffs also lost the income from those sales.

D.               Justin’s Employment Agreement

       74.       In February 2017, Goldner approached Justin and offered him a job as an

employee of GB Entertainment.

       75.       On February 22, 2017, GB Entertainment and Justin signed the Employment

Agreement, and Justin began work as the company’s Editor in Chief of GB Entertainment’s board

game division (the “Employment Agreement”).

       76.       Justin’s duties under the Employment Agreement included, but were not limited

to, gathering licensing opportunities, finding new content, playtesting, editing, attending


                                                 9
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 10 of 20 PageID #: 10



conventions, managing games with the company, talking with creators, sales, representing the

company with respect to certain properties, and any other duties determined by the company.

       77.         The Employment Agreement stated that Justin’s work product and output was

work for hire within the meaning of 17 U.S.C. § 201.

       78.         The Employment Agreement did not specify Justin’s rate of pay, pay period,

overtime rate of pay, deductions, hours and days of work, or rest or break periods.

       79.         Pursuant to paragraph 1.O of the Employment Agreement, Justin’s salary was

meant to be “pegged with being on par with similar related position at competing corporations for

editors in chief gaming divisions.”

       80.         The Employment Agreement specified that a portion of Justin’s compensation

was to be a percentage of sales and income derived from certain specified work activities,

including, 20% of retail sales for “non-Buff” games from convention sales that he attended as

Editor in Chief, 8% of all gross sales on any sales brokered by him, and 1% net profits in new

properties he brought to the company.

       81.         During his employment with GB Entertainment, Justin brought nearly one

hundred new works or new properties to GB Entertainment.

       82.         The Employment Agreement did not state, specify, or imply that Justin’s sole or

exclusive compensation was to be a percentage of sales and income derived from certain specified

work activities.

       83.         The Employment Agreement did not require Justin to report to or work at any

particular location.

       84.         The Employment Agreement stated that it was to be interpreted under New York

law, and that any litigation arising from it was to be pursued in New York.


                                                10
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 11 of 20 PageID #: 11



       85.       GB Entertainment and Goldner did not inform Justin of his FLSA wage and hour

rights or post the required notices.




                         AS AND FOR A FIRST CAUSE OF ACTION
                                  (Breach of Contract)

       86.       Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein again at length.

       87.       Justin and Corrie have fully performed their obligations to GB Entertainment

under The Contracts.

       88.       GB Entertainment promised to pay Justin and Corrie 17% of the net profits from

the revenue derived from sales of Movie Buff.

       89.       From September of 2016 to the present, GB Entertainment received money and

income from sales of units or copies of Movie Buff.

       90.       From September of 2016 to the present, GB Entertainment made a net profit from

sales of units or copies of Movie Bluff.

       91.       From September of 2016, to the present, GB Entertainment breached The

Contracts by failing to disclose the details of Movie Buff sales and to pay Justin and Corrie their

share of the net profits from the revenue derived from sales of Movie Buff.

       92.       Justin and Corrie reasonably believe that based on sales of Movie Buff made by

them before September of 2016, the total number of Movie Buff units sold by GB Entertainment

from September of 2016 to the present time is at least 7,500 per year, or 22,500 in total.

       93.       Additionally, plaintiffs were entitled to receive at least 1,000 units for each print

run of Movie Buff and the Buff Works.

                                                  11
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 12 of 20 PageID #: 12



       94.       GB Entertainment is currently selling Movie Buff on GB Studios’ website for

$24.95.

       95.       GB Entertainment’s breach of its obligations under The Contracts caused Justin

and Corrie money damages as follows: no less than 22,500 total unit sales at no less than $24.95

per unit multiplied by not less than 15%, for a total due and unpaid of at least $84,206.25.

       96.       GB Entertainment’s breach is ongoing since it continues to make additional sales.

       97.       No part of this amount has been paid despite due demand having been made by

Justin and Corrie prior to the commencement of this action.

       98.       GB Entertainment has further materially breached The Contracts by failing to

exploit the properties TV Buff and other Buff Works, thus depriving plaintiffs of their rights to

profit from their work.

       99.       GB Entertainment materially breached The Contracts by failing to properly

manage Kickstarter campaigns for the Buff Works.

       100.      GB Entertainment materially breached The Contracts by failing to pay plaintiffs

the required net profits from the sale of the Buff Works which defendant failed to commercially

exploit.

       101.      All of these breaches were willful and intentional, and GB Entertainment knew

the breached would cause financial harm to Justin and Corrie by depleting their primary source of

income at a time when the Buff Works were at their peak popularity.

       102.      GB Entertainment’s breaches are all material because the core rationale and

purpose of each of the contracts was for Justin and Corrie to maximize the publication, distribution,

sales, and commercial exploitation of Movie Buff, TV Buff and their other Buff Works.




                                                 12
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 13 of 20 PageID #: 13



       103.      On or about February 2018, GB Entertainment repudiated The Contracts in

writing by stating it had stopped exploiting TV Buff and other Buff Works.

       104.      As a result of GB Entertainment breach, Justin was damaged in an amount to be

determined at trial, but not less than $84,000.00.

       105.      As a result of GB Entertainment’s material breaches and written repudiation of

The Contracts, plaintiffs demand rescission of The Contracts.

                           AS AND FOR A SECOND CAUSE OF ACTION
                                (Breach of Employment Contract)

       106.      Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein again at length.

       107.      GB Entertainment breached the Employment Agreement by failing to pay Justin

the agreed upon compensation, including his salary, 20% of retail sales for “non-Buff” games from

convention sales that he attended as Editor in Chief, 8% of all gross sales on any sales brokered

by him, and 1% of net profits in new properties he brought to the company.

       108.       GB Entertainment’s breach was willful and with the knowledge that it would

cause financial harm to Justin by failing to pay the agreed upon compensation for his work.

       109.      As a result of GB Entertainment’s breach, Justin was damaged in an amount to

be determined at trial.

                        AS AND FOR A THIRD CAUSE OF ACTION
               (Violation of Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.)

       110.      Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein again at length.

       111.      At all relevant times, GB Entertainment and Goldner were Justin’s employer

within the meaning of 29 U.S.C. § 203(d).


                                                  13
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 14 of 20 PageID #: 14



       112.         At all relevant times, GB Entertainment and Goldner have been, and continue to

be “employers” engaged in interstate “commerce” and/or in the production of “goods” for

“commerce,” within the meaning of 29 U.S.C. § 203.

       113.         Upon information and belief, Goldner was at all relevant times the controlling

and majority owner or member of GB Entertainment.

       114.         Upon information and belief, Goldner was at all relevant times an officer of GB

Entertainment.

       115.         Upon information and belief, Goldner had at all relevant times authority and

control over GB Entertainment’s daily business operations, including but not limited to the

finances, business and employment policies, hiring and firing of employees, working conditions,

and compensation.

       116.         Upon information and belief, Goldner at all relevant times represented GB

Entertainment in its relationships with third parties such as collaborators and vendors, and

exercised full control over the general business affairs of GB Entertainment and its employees,

including Justin.

       117.         Justin began his employment on February 22, 2017.

       118.         Justin reported primarily to Goldner and received instructions directly from him.

       119.         Justin worked from his home in Kentucky for 7 to 8 hours each day, seven days

per week and was on standby for additional 1-2 hours per day.

       120.         During his employment, Justin’s duties were gathering licensing opportunities,

finding new content, playtesting, editing, attending conventions, managing games with the

company, talking with creators, sales, representing the company with respect to certain properties,

and any other duties determined by Goldner directly.


                                                  14
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 15 of 20 PageID #: 15



       121.      Justin resigned his position with GB Entertainment in December 2017, because

he was never paid for his work.

       122.      The federal and Kentucky minimum wage in 2017 was $7.25 per hour.

       123.      Justin worked 40 weeks, for approximately 49 hours each week, for a total of at

least 1,960 hours of work for Goldner and GB Entertainment.

       124.      The total amount of money that Justin earned under the applicable labor statute

was at least $14,210.

       125.      GB Entertainment and Goldner never paid Justin for any of his worked hours.

       126.      GB Entertainment and Goldner did not provide a time clock, sign in sheet, or any

other method for Justin to track his time worked.

       127.      GB Entertainment and Goldner failed to keep full and accurate records of Justin’s

hours and wages.

       128.      GB Entertainment and Goldner knew that Justin would suffer economic injury as

a result of the nonpayment of wages and committed the above alleged acts knowingly, intentionally

and willfully.

       129.      GB Entertainment and Goldner did not inform Justin of his wage and hour rights

under the FLSA or post the required notices.

       130.      GB Entertainment and Goldner failed to pay Justin at the applicable minimum

hourly rate, in violation of 29 U.S.C. § 206(a).

       131.      GB Entertainment and Goldner failure to pay Justin at the applicable minimum

hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

       132.      Justin has been damaged in an amount to be determined at trial, but not less than

$14,210.00.


                                                   15
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 16 of 20 PageID #: 16



       133.      Justin is entitled to liquidated damages within the meaning of 29 U.S.C. § 216.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                                (Fraudulent Inducement)

       134.      Plaintiffs repeat and reiterate the allegations contained in paragraphs 1 through

95 as though fully set forth herein.

       135.      For purposes of this cause of action, all references to “defendants” shall mean

Goldner or GB Entertainment or both of them.

       136.      In September of 2016 at the Baltimore Comic Con event, Goldner, in his capacity

of an officer of GB Entertainment, approached plaintiffs with a proposal to publish and distribute

Movie Buff and any sequels they planned to launch, such as TV Buff.

       137.      At the time of Goldner’s approach, plaintiffs were ready to launch a brand new

“Movie Buff” Kickstarter campaign.

       138.      On or about September 2016, Goldner specifically told Justin and Corrie that he

and his companies had all of the necessary money, connections, knowledge, and capabilities to

meet all of their financial and business goals and objectives.

       139.      Upon information and belief, Goldner and GB Entertainment knew this statement

was false when it was made because at that time he and his company had no meaningful

knowledge, connections, or capabilities in the tale top card game industry.

       140.      Upon information and belief, Goldner and GB Entertainment knew this statement

was false when it was made, because at that time he and his company had no meaningful financial

resources.

       141.      In September 2016, at the Baltimore Comic Con, Goldner told Justin and Corrie

that his companies had a multi-millionaire mentor, or benefactor, or investor that was extremely

well-connected in the manufacturing, marketing, and publishing industries.

                                                16
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 17 of 20 PageID #: 17



       142.      Upon information and belief, Goldner and GB Entertainment knew this statement

was false when it was made, because at that time he and his company had no such person or entity

available to them who possessed meaningful connections in the manufacturing, marketing, and

publishing industries.

       143.      During this conversation, Goldner told them that his “benefactor” would make

sure that GB Entertainment had the necessary financial resources to successfully develop and

publish Movie Buff, and any sequels and spin-offs.

       144.      Upon information and belief, Goldner and GB Entertainment knew this statement

was false when it was made, because at that time he and his company had no such person or entity

available to them who possessed meaningful financial resources and who would make them

available to Goldner and GB Entertainment for the purpose of commercially exploiting Movie

Buff and any sequels or spin-offs.

       145.      In addition, during the conversations at the Baltimore Comic Con, Goldner told

Justin and Corrie that he was a successful and experienced game publisher who was savvy in the

industry, had multiple manufacturing connections, superior marketing skills, and unlimited funds.

He stated that money was no object due to the fact that he recovered large amounts of money from

lawsuits and assured them that all of their financial needs would be met.

       146.      Upon information and belief, Goldner and GB Entertainment knew this statement

was false when it was made, because at that time he and his company had no meaningful

knowledge, connections, or capabilities in the tale top card game industry, and because at that time

he and his company had no meaningful financial resources.

       147.      About a week after the Baltimore Comic Con, Goldner went to Plaintiffs’ home

and during their meeting promised plaintiffs that if they signed a contract with GB Entertainment,


                                                17
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 18 of 20 PageID #: 18



the company could and would finance additional print runs of Movie Buff, including but not

limited to the 2016 holiday season.

        148.       Goldner and GB Entertainment knew this statement was false when it was made,

because at that time he and his company had no meaningful financial resources available for the

purpose of commercially exploiting Movie Buff.

        149.       Upon information and belief, at the time Goldner promised them it would arrange

and pay for a new print run, defendants did not have the money to finance it nor did they have the

business connections or skills to effectively market and exploit Movie Buff and the Buff Works.

        150.       These statements represented presently existing facts and are material because

they related directly to the core of the proposed business relationship, which was to timely secure

the next print run of Movie Buff for the upcoming 2016 holiday season, publish, market, and

commercially exploit TV Buff and the other Buff Works, and secure distribution contracts with

large retailers for plaintiffs’ games.

        151.       These statements involved a presently existing fact known only by Goldner or

were not facts plaintiffs could reasonably expect to lean through investigation, and therefore

plaintiffs could reasonably expect to rely upon them.

        152.       Defendants’ representations were false and were made for the purpose of

inducing plaintiffs to sign The Contracts.

        153.       Upon information and belief, defendants’ intent was to commercially exploit

plaintiffs’ property, misappropriate the revenue, and pay plaintiffs no money.

        154.       Plaintiffs reasonably relied on Goldner’s false representation.

        155.       Plaintiffs would not have signed The Contracts but for defendants’ false

representations.


                                                  18
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 19 of 20 PageID #: 19



        156.      As a result of plaintiffs’ reasonably reliance on defendants’ false and reckless

representations, plaintiffs suffered money damages of at least $84,206.25, with the exact amount

to be proven at trial.

        157.      As a result of plaintiffs’ reasonably reliance on defendants’ false and reckless

representations, plaintiffs demand rescission of The Contracts.



        WHEREFORE, plaintiffs respectfully request that this Court:

        1.      On the First Cause of Action, award plaintiff money damages in the approximate

                amount of not less than $84,206.25, with the exact amount to be proven at trial;

        2.      On the First Cause of Action, enter an order rescinding each of the contracts entered

                into between the parties other than the employment agreement;

        3.      On the Second Cause of Action, award plaintiff money damages in an amount to

                be determined and proven at trial;

        4.      On the Third Cause of Action, award plaintiff money damages in an amountof not

                less than $14,210, wihth the exact amount to be determined and proven at trial;

        5.      On the Third Cause of Action, award plaintiff liquidated damages within the

                meaning of 29 U.S.C. § 216.

        6.      On the Fourth Cause of Action, award plaintiff money damages in the approximate

                amount of not less than $84,000, with the exact amount to be proven at trial;

        7.      On the Fourth Cause of Action, enter an order rescinding each of the contracts

                entered into between the parties other than the employment agreement;

        4.      Awarding plaintiffs legal fees, cost, and disbursements; and




                                                 19
Case 2:20-cv-00639-GRB-SIL Document 1 Filed 02/05/20 Page 20 of 20 PageID #: 20



       5.     Granting plaintiffs such other and further relief as to the Court is just, proper, and

 equitable.


                               DEMAND FOR JURY TRIAL

       Plaintiffs demands a trial by jury pursuant to FRCP 38.



       Dated: New York, New York
              February 5, 2020




                                                     CHINTA PERDOMO BERKS &
                                                     FRATANGELO, LLP



                                                     Francelina M. Perdomo (# FP-4429)
                                                     Antoaneta Tarpanova (#AT-2387)
                                                     17 State Street, Suite 4000
                                                     New York, NY 10004
                                                     fperdomo@chintaperdomo.com
                                                     atarpanova@chintaperdomo.com




                                               20
